Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 1 of 23 PagelD # 10

o: 13183271462 Page: 2 of 6 2021-04-09 16:05:19 GMT 15043240431 From: Thomas Shlosma

LOUISIANA CIVIL CASE REPORTING
Civil Case Cover Sheet - LA. R.S. 13:4688 and
Part G, §13, Louisiana Supreme Court General Administrative Rules

This civil case cover.sheet shall be conipleted by counsel for.the petitioner, counsel’s authorized
representative,.or by the self-represented litigant.(if not represented by counsel) and submitted with the
original petition filed with the court. The information shouldbe the best available at the time of filing.
This information does. not constitute a discovery request, response or supplementation, and is not
_admissible ar trial, .

Suit Caption: — | Ouachita Parish kote 028 |

 

Filed Apr 09, 2021 12:27 PM

Big Lots Stores, inc. Ethel Barfield

fi fT}
Cindy Marit VS.. ” Deputy Clerk of Court J

Court: 4th JOG Docket Number:

Parish of Filing: Ouachita Filing Date: 04/09/2021

 

Name of Lead Petitioner’s Attorney: Thomas Shlosman

 

Name of Self-Represented Litigant:
Number of named petitioners: 1 Number of named defendants: 1

Type of Lawsuit: Please check the categories which most appropriately apply to this suit
(no more than 3 categories should be checked):

(Auto: Personal Injury Fates Property Damage

[JAuto: Wrongful Death [| Auto: Uninsured Motorist

[JA sbestos: Property Damage | Asbestos: Personal Injury/Death

Product Liability Premise Liability

Intentional Bodily Injury _Jj intentional Property Damage

Intentional Wrongfil Death (_} Unfair Business Practice

Business Tort L_} Fraud

efamation EJ. Professional Negligence

   
 
   
  

   
 

jJEnviranmental Tort E] Medical Malpractice
[} intellectual. Property i] Vonic Tort
[} Legal Malpractice [J Oiher Tort (describe below)
[_] Other Professional! Malpractice Lt Redhibition
{-] Maritime £-] Class action (nature of case)

[-] Wrongful Death
[JGenera! Negligence

 

Please briefly describe the nature of the litigation-in-one sentence of additional detail:

Flainlt ripped over the comer of a display rack that was inconspicuausly protruding into the aisle, causing Piainff to fall
and sustain Injuries, ata sfore owned by Defendant.

 

Following the completion of this form by counsel, counsel’s representative, or by the sell-represented
litigant, this decument will be submitted to the Office of the Judicial Administrator; Supreme Court of
Louisiana, by the Clerk of Court.

Naine, address and contact information of person ron OS Wuob
‘ame oi lp
Name Gillen bbs. Signature yo

Address 4807 Magazine Street, New Orleans, LAD 704 15

 

(504) 826-9427

gigi@shlosmaniaw.com

Phone number: E-mail address:

 

Qabes Weal
Certified True and

Correct Copy Ouachita Parish
CertID: 2021051300019 Deputy Clerk of Court 5/13/2021 9:05 AM

 

Generated Date:

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).

 
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 2 of 23 PagelID#: 11
15043240431 From: Thomas Shlosmar

2021-04-09 16:05:19 GMT

o: 13183271462 Page: 3 of 6

”

DIVISION *

4" JUDICIAL DISTRICT COURT FOR THE PARISH OF QUACHITA
C-20211028 }
CV5

STATE OF LOUISIANA

c Ouachita Parish
Filed Apr 09, 2021 12:27 PM

\.

 

NO.
CINDY MOFFIT
Ethel Barfield
VERSUS Deputy Clerk of Court
BIG LOTS STORES, INC.
FILED:
DEPUTY CLERK

 

PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes Plaintiff, Cindy Moffit, a

person of full age of majority and domiciled in the State of Louisiana.
1.

The following party is a made defendant herein:
a) BIG LOTS STORES, INC., a non-Louisiana business corporation authorized to

do and doing business in the State of Louisiana, with its principal place of business

in Louisiana in Baton Rouge.
2.

Plaintiff brings this suit to recover for personal injuries she sustained as a result of an

incident that occurred within the premises owned and/or operated by BIG LOTS STORES, INC.,

which incident was caused solely by the negligence and fault of BIG LOTS STORES, INC.

and/or its employees.
3.
On April 13, 2020, Plaintiff, was a guest patron at Big Lots located at 112 Blanchard Street.

Unit 2, West Monroe, Louisiana 71291, which store is owned and operated by Defendant, BIG

LOTS STORES, INC.
4.

As Plaintiff carefully and prudently walked down one of the aisles in the store, she tripped

over the comer of a display rack that was inconspicuously protruding into the aisle, causing

Plaintiff to fail and sustain injuries.
5,

At all times material hercto, BIG LOTS STORES, INC., had the exclusive-care,

contro] and guard of the area in which Plaintiff felt.
-l-

Oe b> day ay

Rebar Weed

Certified True and
Correct Copy Ouachita Parish
CertID: 2021051300020 Deputy Clerk of Court

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).

 

Mstody,”
Oo

<
ry
©

Generated Date:
§/13/2021 9:05 AM
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 3 of 23 PagelD#: 12

o: 13183271462 Page: 4 of G 2021-04-09 16:05:19 GMT 15043240431 From: Thomas Shiosmar

6,

Plaintiff's fall and resulting injuries were caused solely and proximately by the negligence,
want of care and liability of BEG LOTS STORES, INC. in the following non-exclusive
particulars:

a) Failure to maintain a safe placc of business;
b) Failing to properly inspect and maintain a safe and secure shopping environment;
c) Failing to discover, correct and/or warn of an unreasonably dangerous condition;
d) Failing to wam of a hazard upon which they had actual or constructive knowledge;
e) Creating a hazard upon which Plaintiff was injured;
f) Allowing a dangerous and hazardous condition and/or allowing the condition to
exist for an unreasonable length of time;
g) Failure to take reasonable steps to prevent a dangcrous condition from causing
injury.
7.

At all times material hereto, all employees of BIG LOTS STORES, UNC. were acting
within the course and scope of their employment with BIG LOTS STORES, INC., whom is
therefore vicariously liable for its employee’s negligence under the doctrine of respondeat
superior.

8.

As a result of BIG LOTS STORES, INC.’S negligence enumerated hercinabove, Plaintiff
is entitled to recover for her damages under the circumstances, and herewith itemizes her damages
as follows:

A. Past, present and future physical pain and suffering;

B. Past, present and future mental pain, anguish and suffering;

C. Past and future medical expenses;

D. Lost wages, disability and loss of earning capacity.

9,

Plaintiff's claims exceed $75,000.00, exclusive of costs and interest.

Lobes Weal

 

Certified True and Generated Date:
is Correct Copy Quachita Parish e "
V// CertiD: 2021051300020 Deputy Clerk of Court 5/19/2021 9:05 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 4 of 23 PagelD # 13

o: 13183271462 Page: 5 of 6 2021-04-09 16:05:19 GMT 15043240431 From: Thomas Shiosmar

10.

WHEREFORE, Plaintiff, Cindy Moffit, prays that BIG LOTS STORES, INC. be served
with a certified copy of this petition and be duly cited to appear and answer same within the
delays allowed by law and after all due delays and Jegal proceedings are had, there be judgment
in favor of Plaintiff, Cindy Moffit, and against the Defendant, BIG LOTS STORES, INC. in
an amount reasonable in the premises together with legal interest from date of judicial demand
and for all costs incurred and for any other relief that this Honorable Court deems just and
proper.

Respectfully Submitted,

 

 

THOMAS W. SHLOSMAN (LA Bar No. 34086)
Shlosman Law Firm

4907 Magazine Street

New Orleans, LA 70115

(504) 826-9427 Phone

(504) 324-0431 Fax

tom@shlosmanlaw.com

PLEASE SERVE:

BIG LOTS STORES, LINC.

Through its agent for service of process:
Corporation Service Company

501 Louisiana Avenue

Baton Rouge, Louisiana 70802

Qabes Wood

 

Certified True and
Correct Copy Ouachita Parish Generated Date:
CertID: 2021051300020 Deputy Clerk of Court 5/13/2021 9:05 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 5 of 23 PagelD#: 14

o: 13183271462 Page: 6 of 6 2021-04-09.16:05:19 GMT 15043240431 From: Thomas Shiosmar

4 JUDICIAL DISTRICT COURT FOR THE PARISH OF OUACHITA

STATE OF LOUISIANA

 

 

NO. DIVISION“ ”
CINDY MOFFITT Ouachita Parish C-20211028
Filed Apr 09, 2021 12:27 PM CV5
Ethel Barfield
VERSUS Deputy Clerk of Court
BIG LOTS STORES, INC.
FILED:
DEPUTY CLERK

REQUEST FOR WRITTEN NOTICE OF ASSIGNMENT AND WRITTEN
NOTICE OF ANY ORDER OR JUDGMENT MADE OR RENDERED

In accordance with the provisions of Articles 1571 and 1572 of the Louisiana Code of Civil
Procedure, you are hereby requested to give me, as counsel for the named Plaintiff, Cindy Moffitt,
written notice, by mail, at least ten (10) days in advance of any date fixed for any trial or hearing
in this case, whether on Exceptions, Motions, Rules, or Trial on the merits.

In accordance with the provisions of Articles 1913 and 1914 of the Louisiana Code of Civil
Procedure, you are also requested to send me notice of any Order or Judgment in this cause upon
the entry of such Order or Judgment.

DONE AND SIGNED in New Orleans, Louisiana on this 9° day of April 2021.

Respectfully Submitted,

    
 

 

 

 

Thomas W. Shlosman (LA Bar No. 34086)
Shlosman Law Firm

4907 Magazine Street

New Orleans, LA 70115

(504) 826-9427 Phone

(504) 324-0431 Fax
tom@shlosmanilaw.com

Babes Weal

 

Certified True and
Correct Copy Ouachita Parish Generated Date:
: fy CertlD: 2021051300021 Deputy Clerk of Court 5/13/2021 9:05 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 6 of 23 PagelD # 15

From: Thomas Shlosmar

 

9; 13183271462 Page: 1 of 6 2021-04-09 16:05:18 GMT 15043240431
—~
SHLOSMAN
LAW FIRM
A LIMITED LIABILITY CORPORATION
PHONE: (504) 826-9427 4907 MAGAZINE STREET Website: www.shlosmanlaw.com
FAX: (504) 324-0431 NEW ORLEANS, LA 70115 Email: tom@)shlosmanlaw.com
April 9, 2021
Via Fax No.: (318) 327-1462 Ouachita Parish C-20211028 |
Clerk of Court Filed Apr 09, 2021 12:27 PM CV5
th we © et . Ethel! Barfield
4" Judicial District Court Deputy Clerk of Court J

 

Parish of Ouachita
301 South Grand Street, Suite 104

Monroe, Louisiana 71203

RE: Cindy Moffit v. Big Lots Stores, Inc.

Dear Clerk:

Attached you will find a Louisiana Civil Case Reporting form, Petition for
Damages, and a Request for Notice which we would like filed with this office. Once the
Petition in Suit for Damages has been filed, we would like to request that service be issued

as requested.
Please provide our office with verification of this fax filing and any required filing
and service fees, and we will submit payment when mailing the originals to your office.

After filing of same, we would appreciate your office returning a stamped
conformed copy of same in the self-addressed, postage prepaid envelope we have provided

for your convenience.

If you have any questions, please feel free to give my office a call.

Sincerely,

   
  

  

Thomas Shlosman

 

TWS/ge
Enclosure
me,
o =
fe 2
moO = tT
AE ’ co
Ss lo m
oro
. or U <=
aw am]
Certified True and
Correct Copy Ouachita Parish Generated Date:
Deputy Clerk of Court §/13/2021 9:05 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rute 3.3(a)(3).
3s SHEE HS CS FAR eer

em |

Dana Benson

Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 7 of 23 PagelID#: 16

301 South Grand St.

 

Clerk of Court Suite 104 71201
th es ce gee ‘onroe,
4 Judicial District Telephone: (318) 327-1444
Parish of Ouachita Fax: (318) 327-1462
www.opclerkofcourt.com
FAX RECEIPT
FROM: CIVIL DEPARTMENT  ETHELB Date: APRIL 9, 2021

To: THOMAS W. SHLOSMAN Suit No.: DOCKET NUMBER: C-20211028

FAX NUMBER: (504) 324-0431 Section: CV5
CINDY MOFFIT VS BIG LOTS STORES INC

Total Amount Due (Includes all applicable fees below) $325.00

282-CASE REPORTING FORM 1 PAGE
105-PETITION FOR DAMAGES 3 PAGES
413-REQUEST FOR 1 PAGE
60-COVER LETTER 1 PAGE

The Clerk's office received the above mentioned documents by facsimile transmission dated
4/9/2021, document(s) in the above referenced case. In accordance with R.S. 13:850(B), within
seven days, exclusive of legal holidays, the party filing the document shall forward to the clerk, the
original signed document, applicable filing fees and a transmission fee

NO FURTHER ACTION WILL BE TAKEN REGARDING THIS DOCUMENT UNTIL ALL FEES AND
ORIGINAL(S) ARE RECEIVED IN THIS OFFICE.
WHEN MAILING ORIGINAL DOCUMENT(S), PLEASE ATTACH THIS RECEIPT TO THE

DOCUMENT(S) TO BE FILED. IF FILING THE ORIGINAL DOCUMENTS IN PERSON, PLEASE
NOTIFY THE FILING CLERK OF THE PREVIOUS FAX FILING.

Deputy Clerk of Court for
Dana Benson, Clerk of Court

**Please note that this amount does not reflect any money that you have on
deposit in this matter. It is strictly the amount that is needed to file the
above faxed pleadings.

**THE ABOVE DOES NOT APPLY IF YOU ARE PAUPER OR PUBLIC BODY**

CIVIL E-FILING IS AVAILABLE
VISIT WWW.CLERKCONNECT.COM

Qabas Weal.

Ouachita Parish
Deputy Clerk of Court

Certified True and
Correct Copy

 

Generated Date:
5/13/2021 9:06 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 8 of 23 PagelD#: 17

a; 13183271462 Paga: 3 of 6 2021-04-09 16:05:19 GMT 16043240431 Fram; Thomas Shiosmar

4" JUDICIAL DISTRICT COURT FOR THE PARISH OF OUACHITA
DIVISION“ ”

STATE OF LOUISIANA

 

 

NO.
, c Ouachita Parish .
CINDY MOFFIT Filed Apr 09, 2021 12:27 PM Cc 20ah1 028 )
Ethel Barfield |
VERSUS ___Deputy Clerk of Court _J
BIG LOTS STORES, INC.
FILED:
DEPUTY CLERK

PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes Plaintiff, Cindy Moffit, a

person of full age of majority and domiciled in the State of Louisiana.
1, .

The following party is a made defendant herein:
a) BIG LOTS STORES, INC., a non-Louisiana business corporation authorized to

do and doing business in the State of Louisiana, with its principal place of business

in Louisiana in Baton Rouge.
2.

Plaintiff brings this suit to recover for personal injuries she sustained as a result of an
incident that occurred within the premises owned and/or operated by BIG LOTS STORES, INC.,
which incident was caused solcly by the negligence and fault of BIG LOTS STORES, INC.

and/or its employees.
3.

On ApriJ 13, 2020, Plaintiff, was a guest patron at Big Lots located at 112 Blanchard Street,
Unit 2, West Monroe, Louisiana 71291, which store is owned and operated by Defendant, BIG
LOTS STORES, INC.

4.
As Plaintiff carefully and prudently walked down one of the aisles in the store, she tripped

over the corner of a display rack that was inconspicuously protruding into the aisle, causing

Plaintiff to fall and sustain injurics.
5,

—

At all times material hereto, BIG LOTS STORES, INC., had the oxclusive-care, Ristody,”

-j-

control and guard of the area in which Plaintiff fell.

14N09 49
Bias

HS}
0s ba ap

Rebus Weed.

Certified True and
Correct Copy Ouachita Parish

CertlD: 2021051300023 Deputy Clerk of Court

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).

 

“ty
“>

ry

oO
m
<
mM
7]

Generated Date:
5/13/2021 9:06 AM
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 9 of 23 PagelID#: 18

LOUISIANA CIVIL CASE REPORTING
Civil Case Cover Sheet - LA. R.S. 13:4688 and
Part G, §13, Louisiana Supreme Court Genera! Administrative Rules

This civil case cover sheet shall be completed by counsel for the petitioner, counsel’s authorized oo
representative, or by the self-represented litigant (if not represented by counsel) and submitted with the
original petition filed with the court. The information should be the best available at the time of filing.
This information does not constitute a discovery request, response or supplementation, and is not

admissible at trial. __ . . ,
Ouachita Parish C-20211028
CV5

 

 

 

 

 

 

 

Suit Ception: resp agora rm
Cindy Moffit vs, Big Lots Stores, inc. |. AX hectived Apr 09, 202 4 . |
Court: “4h DE Docket Number:
Parish of Filing: Ouachita Filing Date: 04/09/2021
Name of Lead Petitioner’s Attorney: Thomas Shiosman
Name of Self-Represented Litigant:
Number of named petitioners: 1 Number of named defendants: 1

Type of Lawsuit: Please check the categories which most appropriately apply to this suit
(no more than 3 categories should be checked):
CJAuto: Personal Injury [_] Auto: Property Damage
(JAuto: Wrongful Death Lj Auto: Uninsured Motorist
sbestos: Property Damage L_.| Asbestos: Personal Injury/Death ©
‘oduct Liability

Premise Liability
Intentional Bodily Injury |__| Intentional Property Damage
[intentional Wrongful Death

    
  
 
 
 

|_| Unfair Business Practice

   
  

[Business Tort _} Fraud
-_JDefamation Ct Professional Negligence

| {Environmental Tort [[] Medical Malpractice

[_| Intellectual Property (J Toxic Tort

[-] Legal Malpractice Other Tort (describe below)
{_] Other Professional Malpractice Redhibition

(_] Maritime Class action (nature of case)

Wrongful Death
eneral Negligence

 

Please briefly describe the nature of the litigation in one sentence of additional detail:

Plaintiff tipped over the comer of a display rack that was i picuously protruding into the aisle, causing Plaintiff to fell
and sustain Injuries, at a store owned by Defendant

 

Following the completion of this form by counsel, counsel’s representative, or by the self-represented
litigant, this document will be submitted to the Office of the Judicial! Administrator, Supreme Court of
Louisiana, by the Clerk of Court.

Name, address and contact information of person completin 5 wo b ; ;
Gillian Gibbs . yA L ;
Name Signature i
LL

_ Address 4907 Magazine Street, New Orleans, LA 70115

Phone number: (94) 826-2427 E-mail address: 919i}@shlosmantaw.com

 

Bebus Weed

 

Certified True and .
Correct Copy Ouachita Parish Generated Date:
CertiD: 2021051300024 Deputy Clerk of Court 5/13/2021 9:06 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 10 of 23 PagelD #: 19

4!" JUDICIAL DISTRICT COURT FOR THE PARISH OF OUACHITA

 

 

STATE OF LOUISIANA
NO. DIVISION “« ”
CINDY MOFFIT _
VERSUS Ouachita Parish C-20211028
Filed Apr 14, 2021 2:28 PM CV5
‘Chloe Ellington.

BIG LOTS STORES, INC. Deputy Clerk of Court

FAX Received Apr 09,2021
FILED: 7
DEPUTY CLERK
.PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes Plaintiff, Cindy Moffit, a
person of full age of majority and domiciled in the State of Louisiana.
1.

The following party is a made defendant herein:

a) BIG LOTS STORES, INC., a non-Louisiana business corporation authorized to
do and doing business in the State of Louisiana, with its principal place of business
in Louisiana in Baton Rouge.

2.

Plaintiff brings this suit to recover for personal injuries she sustained as a result of an-
incident that occurred within the premises owned and/or operated by BIG LOTS STORES, INC.,
which incident was caused solely by the negligence and fault of BIG LOTS STORES, INC.
and/or its employees.

3.
On April 13, 2020, Plaintiff, was a guest patron at Big Lots located at 1 12 Blanchard Stréet,
Unit 2, West Monroe, Louisiana 71291, which store is owned and operated by Defendant, BIG -
_- LOTS STORES, INC.
4,
As Plaintiff carefully and prudently walked down one of the aisles in the store, she tripped
over the corner of a display rack that was inconspicuously protruding into the aisle, causing

Plaintiff to fall and sustain injuries.

 
   

 

At all times material hereto, BIG LOTS STORES, INC., had the exclusive cate, chstedy,
py
control and guard of the area in which Plaintiff fell. Pry
we age
aie ay
a a a
3
Certified True and
Ouachita Parish Generated Date:
5/13/2021 9:06 AM

Correct Copy
CertID: 2021051300025 Deputy Clerk of Court

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Ruie 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 11 of 23 PagelID#: 20

6.

Plaintiff's fall and resulting injuries were caused solely and proximately by the negligence,
want of care and liability of BIG LOTS STORES, INC. in the following non-exclusive
particulars:

a) Failure to maintain a safe place of business; '
b) Failing to properly inspect and maintain a safe and secure shopping environment;
c) Failing to discover, correct and/or warn of an unreasonably dangerous condition;
d) Failing to warn of a hazard upon which they had actual or constructive knowledge;
e) Creating a hazard upon which Plaintiff was injured;
f) Allowing a dangerous and hazardous condition and/or allowing the condition to
exist for an unreasonable length of time;
g) Failure to take reasonable steps to prevent a dangerous condition from catising
injury.
7.

At all times material hereto, all employees of BIG LOTS STORES, INC. were acting
within the course and scope of their employment with BIG LOTS STORES, INC., whom is.
therefore vicariously liable for its employee’s negligence under the doctrine of respondeai
superior.

8.

As a result of BIG LOTS STORES, INC.’S negligence enumerated hereinabove, Plaintiff
is entitled to recover for her damages under the circumstances, and herewith itemizes her damages .
as follows:

A. Past, present and future physical pain and suffering:

B. Past, present and future mental pain, anguish and suffering;

C. Past and future medical expenses;

D. Lost wages, disability and loss of earning capacity.

9,

Plaintiff's claims exceed $75,000.00, exclusive of costs and interest.

Dubus Wood.

 

Certified True and c lad Date:
Correct Copy Ouachita Parish enerated Date:
CertID: 2021051300025 Deputy Clerk of Court 5/13/2021 9:06 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
. Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 12 of 23 PagelD #: 21

10.

WHEREFORE, Plaintiff, Cindy Moffit, prays that BIG LOTS STORES, INC. be served
with a certified copy of this petition and be duly cited to appear and answer same within the
delays allowed by law and after all due delays and legal proceedings are had, there be judgment
in favor of Plaintiff, Cindy Moffit, and against the Defendant, BIG LOTS STORES, INC. in
an amount reasonable in the premises together with legal interest from date of judicial demand
and for all costs incurred and for any other relief that this Honorable Court deems just and
proper.

Respectfully Submitted,

THOMAS W. SHLOSMAN (LA Bar No. 34086)
Shlosman Law Firm

4907 Magazine Street

New Orleans, LA 70115

(504) 826-9427 Phone

(504) 324-0431 Fax

tom@shlosmaniaw.com

 

PLEASE SERVE:

BIG LOTS STORES, INC.

Through its agent for service of process: .
Corporation Service Company

501 Louisiana Avenue

Baton Rouge, Louisiana 70802

Rebus Weal.

 

 

Certified True and
Correct Copy Ouachita Parish Generated Date:
CertiID: 2021051300025 Deputy Clerk of Court 5/13/2021 9:06 AM

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 13 of 23 PagelD #: 22

__ 4% JUDICIAL DISTRICT COURT FOR THE PARISH OF OUACHITA

STATE OF LOUISIANA
NO. DIVISION “ ”
CINDY MOFFITT
VERSUS (  Quachita Parish .

| Filed Apr 14, 2021 2:28 PM.

c-2021 d 028 | .
BIG LOTS STORES, INC. Chloe Ellington
F.

Deputy Clerk of Court
AX Received Apr 09, 2021

DEPUTY CLERK

FILED:

 

REQUEST FOR WRITTEN NOTICE OF ASSIGNMENT AND WRITTEN

NOTICE OF ANY ORDER OR JUDGMENT MADE OR RENDERED

In‘accordance with the provisions of Articles 1571 and 1572 of the Louisiana Code of Civil
Procedure, you are hereby requested to give me, as counsel for the named Plaintiff, Cindy Moffitt,
written notice, by mail, at least ten (10) days in advance of any date fixed for any trial or hearing
in this case, whether on Exceptions, Motions, Rules, or Trial on the merits.

In accordance with the provisions of Articles 1913 and 1914 of the Louisiana Code of Civil
Procedure, you are also requested to send me notice of any Order or Judgment in this cause upon
the entry of such Order or Judgment.

DONE AND SIGNED in New Orleans, Louisiana on this 9 day of April 2021.

Respectfully Submitted,

 

 

Thomas W. Shlosman (LA Bar No. 34086)
Shlosman Law Firm

4907 Magazine Street

New Orleans, LA 70115

(504) 826-9427 Phone

(504) 324-0431 Fax
tom@shlosmanlaw.com

Lebar Weed

 

Certified True and
Correct Copy Ouachita Parish Generated Date:
CertlD: 2021051300026 Deputy Clerk of Court 5/13/2021 9:07 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
 

Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 14 of 23 PagelD #: 23

  
   
 

 

 

04/09/2021 1:37PH FAX 3183271462 CLERK OF COURT Quackita Parish - C-20211028
Filed Apr 14, 2021 2:28 PM CV5
Chloe Ellington
Deputy Clerk of Court
Dana Benso jor South os Received Apr 09, 2021 D
~Clenk of Court Moore, LA 71201
4" Judicial District ai _
Parish of Ouachita Poo Gta) 771402
www.opolerkofcourt.com
FAX RECEIPT
FROM: CIVIL DEPARTMENT ETHELB Date; APRIL 9, 2021

To: THOMAS W. SHLOSMAN

FAX NUMBER; (504) 324-0431

CINDY MOFFIT VS BIG LOTS STORES INC
Total Amount Due (includes all applicable fees below)

282-CASE REPORTING FORM
105-PETITION FOR DAMAGES
413-REQUEST FOR
60-COVER LETTER

The Clerk’s office received the above mentioned docu
4/9/2021, document(s) in the above referenced case. tn
seven days, exclusive of legal holidays, the party filing the

Suit No.: DOCKET NUMBER: C-20211028

Section: CV5

$325.00

1 PAGE
3 PAGES
1 PAGE
1 PAGE

ments by facsimile transmission dated
accordance with R.S. 13:850(B), within
document shail forward to the clerk, the

original signed document, applicable filing fees and a trarismission fee

NO FURTHER.ACTION WILL BE TAKEN REGARDING TI
ORIGINAL(S) ARE RECEIVED IN THIS OFFICE.

‘WHEN MAILING ORIGINAL DOCUMENT(S), PI
DOCUMENTS) TO BE FILED. IF FILING THE ORIGIN.
NOTIFY THE FILING CLERK OF THE PREVIOUS FAX FIL!

Ppa

Deputy Clerk of Court for
Pana Benson, Cierk of Court

“Please note that this amount does not refle
deposit in this matter. It is strictly the amc
above faxed pleadings.

HIS DOCUMENT UNTIL ALL FEES AND

ATTACH THIS RECEIPT TO THE
DOCUMENTS IN PERSON, PLEASE
iG.

et any money that you have on
sunt that is needed to file the

“THE ABOVE DOES NOT APPLY IF YOU ARE PAUPER OR PUBLIC BODY**

CIVIL E-FILING IS |

AVAILABLE

VISIT WWW.CLERKCONNECT.COM

 

Babes Weal.

Certified True and

 

Correct Copy Deputy Clerk of

Alteration and subsequent re-filing of this certified copy may viclate La.

Ouachita Parish

Generated Date:

Court 5/13/2021 9:07 AM

R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 15 of 23 PagelD#: 24

SHLOSMAN
LAW FIRM

A LIMITED LIABILITY CORPORATION Oo
PHONE: (504) 826-9427 4907 MAGAZINE STREET Website: www.shlosmanlaw.com
FAX: (504) 324-0431 NEW ORLEANS, LA 70115 Email: tom@shlosmanlaw.com

‘April 13, 2021

Clerk of Court

4 judicial District Court

Parish of Ouachita

301 South Grand Street, Suite 104
Monroe, Louisiana 71203

RE: Cindy Moffit v. Big Lots Stores, Inc.
Dear Clerk:

Attached you will find a Louisiana Civil Case Reporting form, Petition for
Damages, and a Request for Notice which we would like filed with this office. Once the
Petition in Suit for Damages has been filed, we would like to request that service be issued -
as requested.

Please provide our office with verification of this fax filing and any required filing
and service fees, and we will submit payment when mailing the originals to your office.
We have sent payment for this filing twice, as we believe our first payment was lost in
the mail. We will void our initial check. Please reach out to us if you have an
questions or concerns.

 

 

After filing of same, we would appreciate your office returning a stamped
conformed copy of same in the self-addressed, postage prepaid envelope we have provided
for your convenience.

If you have any questions, please feel free to give my office a call.

   
 

 

Sincerely, a . 3

vaceh oT vote en:

~ eT}

, ery

Pet

Thomas Shlosman —

Ty rm

TWS/gg 3
Enclosure
Certified True and

Correct Copy Ouachita Parish Generated Date:
As] CertiD: 2021051300027 Deputy Clerk of Court 5/13/2021 9:07 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 16 of 23 PagelD #: 25

SHLOSMAN
LAW FIRM

A. LIMITED LIABILITY CORPORATION .
PHONE: (504) 826-9427 4907 MAGAZINE STREET Website: www.shlosmanlaw.com
FAX: (504) 324-0431 NEW ORLEANS, LA 70115 Email: tom@shlosmanlaw.com

(~~ Ouachita Parish C-2021 1028 |
Filed May 03, 2021 4:21 PM CV5 |

April 27, 2021 Rene Tanner
,_ Deputy Clerk of Court

 

 

NX

Clerk of Court

4 Judicial District Court

Parish of Ouachita

Attention: Dena Peters
301 South Grand Street, Suite 104
Monroe, Louisiana 71203

RE: Cindy Moffit v. Big Lots Stores, Inc.
4" Judicial District Court, Parish of Ouachita, No. C-20211028
Dear Ms. Peters:

Enclosed is a check in the amount of $325.00 to cover the cost of the filing of the
Petition for Damages in the referenced case.

Also enclosed is a check in the amount of $25.00 to cover the administrative costs
associated with the voided check, check no. 1017, dated April 13, 2021.

If you have any questions, please feel free to give my office a call.

 

 

Sincerely,
6 D0 KoM Ody
Gillian “GiGi” Gibbs
Enclosure
Certified True and
! Correct Copy Ouachita Parish Generated Date:
wees, /x/ CertlD: 2021051300028 Deputy Clerk of Court 5/13/2021 9:07 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 17 of 23 PagelD #: 26

—

coon M GoM AT

CITATION
~ DOCKET NUMBER: C-20211028
CINDY MOFFIT SEC: CV5
VS STATE OF LOUISIANA
PARISH OF OUACHITA
BIG LOTS STORES INC FOURTH JUDICIAL DISTRICT COURT

EAST BATON ROUGE PARISH

TO:
BIG LOTS STORES INC
THRU ITS AGENT FOR SERVICE OF PROCESS:
CORPORATION SERVICE COMPANY
501 LOUISIANA SAVE
BATON ROUGE, LA 70802

YOU HAVE BEEN SUED.
Attached to this Citation is a certified copy of the Petition. The petition tells you what

you are being sued for. .

You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you

have received these documents, you must file an answer or other legal pleadings in the *
Office of the Clerk of this Court at the Ouachita Parish Court House, 301 South Grand,

Monroe, Louisiana.

If you do not do what the petition asks, or if you do not file an answer or legal pleading
within FIFTEEN (15) days, a judgment may be entered against you without further
notice.

This Citation was issued by the Clerk of Court for Ouachita Parish, on this APRIL 15,

  

  

  

 

2021. ”
ye
OUACHIT 4, RK OF COURT
yco on me ~c0
y nace 5e% agsi8 genic oO
.? Also attached are the following: gor? qot' y
gy PETITION FOR DAMAGES 9 ..
, “ pee - anis gocument © &
oe a cord ° 5
Oo xy ne #18
Q 6. 3E ADL
WS 28 ~
> < £5
uw S& 8S x DEPUTY CLERK OF COURT
© = TEx
tL} FIEED RY¥LSHLOSMAN, THOMAS W. E D
° B85 FIL
. 0
puTY CLERE qua
jAL DISTR
ORIGINAL ATH JUD CHITA PARISH, LA
Certified True and
Correct Copy Ouachita Parish Generated Date:
CertiID: 2021051300029 Deputy Clerk of Court 5/13/2021 9:07 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 18 of 23 PagelID#: 27

05/10/2021 13:27 PM T0:13183271462 FROH:9852730491 . Page: 3

4" JUDICIAL DISTRICT COURT FOR THE PARISH OF OUACHITA
STATE OF LOUISIANA

NO. C-2021-1028 , DIVISION “CV5”
(.~ Quachita Parish ‘
CINDY MOFFIT c-20211028

 

Filed May 10, 2021 3:44 PM
Ethel Barfield
«Deputy Clerk of Court

BIG LOTS STORES, INC.

VERSUS

 

FILED:

 

 

DEPUTY CLERK
MOTION FOR EXTENSION OF TIME
NOW INTO COURT, through undersigned counsel, comes defendant, Big Lots Stores, Inc.,
and respectfully moves this Honorable Court for an extension of time of thirty (30) days to file
responsive pleadings. Mover respectfully represents that no previous extensions have been
requested, and there are no objections to same in the record of this matter.
Respectfully submitted,

THE TRUITT LAW FIRM

A Limited Liability. Com
Vd Ela
GAGS e-TRUITT, BAR NO. 18476, T.A.
ANNE MILLIMAN, BAR NO. 23869

MICHELLE MAYNE DAVIS, BAR NO. 23027
LAUREN A, DUNCAN, BAR NO. 37105
ANGELINA VALURI, BAR NO. 37901
149 North New Hampshire Street
Covington, Louisiana 70433
Telephone: (985) 327-5266
Facsimile: (985) 327-5252

Email: mail@truittlaw.com
Counsel for Big Lots Stores, Inc.

CERTIFICATE OF SERVICE
[hereby certify that a copy of the above and foregoing has been duly served on all counsel
of record by depositing same into the U.S. Mail, postage pre-paid, and/or by hand and/or by facsimile

and/or by electronic means on May 10, 2021.

 

tid C . fag
Co
LuN09 40 Wya79
HSI¥va YLSeAG

Sh Ol AWW iy
GSAIg034N

Bobas Weed

 

Certified True and
Correct Copy Ouachita Parish Generated Date:
CertlD: 2021051300030 Deputy Clerk of Court 5/13/2021 9:08 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 19 of 23 PagelID#: 28

05/10/2021 13127 PM 10:13183271462 FROM: 9852730491 Page: 4

4" JUDICIAL DISTRICT COURT FOR THE PARISH OF OUACHITA
STATE OF LOUISIANA

NO. C-2021-1028 DIVISION “CVS”

Ouachita Parish = =.90241028
CINDY MOEFFIT [Filed May 10, 2021 3:44 PM CV5

Ethel Barfield
Deputy Clerk of Court
BIG LOTS STORES, INC.

VERSUS

FILED:

 

DEPUTY CLERK
ORDER
Considering the foregoing;
IT IS HEREBY ORDERED that defendant, Big Lots Stores, Inc., is granted an additional

thirty (30) days time, from the signing of this Order, to file responsive pleadings in the above entitled

 

 

 

and numbered matter.
Monroe, Louisiana, this day of , 2021.
THE HONORABLE ALVIN R. SHARP
Certified True and
Correct Copy Ouachita Parish Generated Date:
YA} CertiD: 2021051300031 Deputy Clerk of Court 5/13/2021 9:08 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 20 of 23 PagelD #: 29

05/10/2021 9 13:27 PY 10113183271462 FROM:9852730491 Pager 5
Ouachita Parish C-20211028 |
F CV5

 

iled May 10, 2021 3:44 PM
Ethel Barfield
Deputy Clerk of Court

4" JUDICIAL DISTRICT COURT FOR THE PARISH OF OUACHITA

 

 

STATE OF LOUISIANA
NO. C-2021-1028 DIVISION “CV5”
CINDY MOFFIT
VERSUS
BIG LOTS STORES, INC.
FILED:
DEPUTY CLERK

REQUEST FOR NOTICE
NOW INTO COURT, through undersigned counsel, comes defendant, Big Lots Stores, Inc.,
and respectfully requests written notice of the date of trial, as well as written notice of each rendition
by the Court of any judgment, and/or interlocutory order entered in the above entitled and numbered
case pursuant to Articles 1913, 1914 and 1572 of the Louisiana Code of Civil Procedure.
Respectfully submitted,

THE TRUITT LAW FIRM
A Limited Liability Company

Bib fo

SACKE. TRUITT, BAR NO. 18476, T.A.

LOU ANNE MILLIMAN, BAR NO. 23869
MICHELLE MAYNE DAVIS, BAR NO. 23027
LAUREN A. DUNCAN, BAR NO. 37105
ANGELINA VALURI, BAR NO. 37901

149 North New Hampshire Street

Covington, Louisiana 70433

Telephone: (985) 327-5266

Facsimile: (985) 327-5252

Email: mail@truittlaw.com
Counsel for Big Lots Stores, Inc.

CERTIFICATE OF SERVICE
I hereby certify that a copy of the above and foregoing has been duly served on all counsel
of record by depositing same into the U.S, Mail, postage pre-paid, and/or by hand and/or by facsimile

and/or by electronic means on May 10, 2021.

a €or

Bebe Wea

 

Certified True and
Correct Copy Ouachita Parish Generated Date:
AS CertID: 2021051300032 Deputy Clerk of Court 5/13/2021 9:08 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 21 of 23 PagelD #: 30

05/10/2021 13:27 PM T0:13183271462 FROM:9852730491

 

Pager 2 Ouachita Parish C-20211028 5
Filed May 10, 2021 3:44 PM CV5
Ethel Barfield
Deputy Clerk of Court
THE
149 NORTH NEW HAMPSHIRE STREET

 

 

COVINGTON, LOUISIANA 70433-3235
TELEPHONE: (985) 327-5266
FACSIMILE: (985) 327-S252

T RU ITT LAW F [IRM NEW ORLEANS OFFICE:

433 METAIRIE ROAD, SUITE 209
METAIRIE, LOUISIANA 70005
KNOWING BOTH SIDES OF THE CASE: IT'S WHY WE WIN! TELEPHONE: (504) 831-3393
NEW ORLEANS, LOUISIANA

 

REPLY TO COVINGTON OFFICE

Writer's Email:

dtruinG@Ziruitlaw.com
May 10, 2021

Via Facsimile T ransmission ( 318) 327-1 462
and Regular U.S. Mail

Clerk of Court

474 Judicial District Court

P.O Box 1862

Monroe, Louisiana 71201-1862

RE: Cindy Moffit vs.
Big Lots Stores, Inc. .
4" JDC; Docket No.: 2021-1028, “CV5
Our File No.:26-04921
Claim No.: 20- 0231 143
Date of Loss: 04/ 13/2020

Dear Clerk:
Enclosed please find our Motion for Extension of Time and Request for Noticein ante on
with the captioned litigation. Please file into the record and return conformed copies to m!

enclosed, self-addressed and stamped envelope.

Weare filing the above via facsimile pursuant to the provisions of Lo uisiana ar Sian
13:850. Please confirm receipt of these pleadings and the cost associated with this facsimile titing.

We will remit the original pleadings and cost due within five days of today. If you have any
questions, please do not hesitate to contact me.

 

JACK E, TRUITT

JET/bm
a tpmee W. Schlosman, Esq. (Via Facsimile Transmission Only (504) 324-0431 w/encl.)

Lobes Wood

Certified True and
Correct Copy

Ouachita Parish Generated Date:
CertID: 2021051300033 Deputy Clerk of Court 5/13/2021 9:08 AM

 

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 22 of 23 PagelD #: 31

Dana Benson 301 South Grand St.
Clerk of Court Seite Ota 91201
ee . . onroe,
4" Judicial District Telephone: (318) 327-1444
Parish of Ouachita Fax: (318) 327-1462

www.opclerkofcourt.com

 

FAX RECEIPT
FROM: CIVIL DEPARTMENT ETHELB Date: MAY 10, 2021
To: JACK E TRUITT Suit No.: DOCKET NUMBER: C-20211028
FAX NUMBER: (985) 327-5252 Section: CV5

CINDY MOFFIT VS BIG LOTS STORES INC

Total Amount Due (Includes all applicable fees below) $200.00

200-MOTION FOR/TO 1 PAGE
236-ORDER 1 PAGE
413-REQUEST FOR 1 PAGE
60-COVER LETTER 1 PAGE

The Clerk's office received the above mentioned documents by facsimile transmission dated
5/10/2021, document(s) in the above referenced case. In accordance with R.S. 13:850(B), within
seven days, exclusive of legal holidays, the party filing the document shall forward to the clerk, the
original signed document, applicable filing fees and a transmission fee

NO FURTHER ACTION WILL BE TAKEN REGARDING THIS DOCUMENT UNTIL ALL FEES AND
ORIGINAL(S) ARE RECEIVED IN THIS OFFICE.
WHEN MAILING ORIGINAL DOCUMENT(S), PLEASE ATTACH THIS RECEIPT TO THE

DOCUMENT(S) TO BE FILED. IF FILING THE ORIGINAL DOCUMENTS IN PERSON, PLEASE
NOTIFY THE FILING CLERK OF THE PREVIOUS FAX FILING.

Deputy Clerk of Court for
Dana Benson, Clerk of Court

**Please note that this amount does not reflect any money that you have on
deposit in this matter. It is strictly the amount that is needed to file the
above faxed pleadings.

**THE ABOVE DOES NOT APPLY IF YOU ARE PAUPER OR PUBLIC BODY**

CIVIL E-FILING IS AVAILABLE
VISIT WWW.CLERKCONNECT.COM

Baebes Weal

 

Certified True and
Correct Copy Ouachita Parish Generated Date:
CertID: 2021051300034 Deputy Clerk of Court 5/13/2021 9:09 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:21-cv-01388-TAD-KDM Document 1-4 Filed 05/24/21 Page 23 of 23 PagelID #: 32

05/10/2021 9 13:27 PY 70113183271462 FRONI9852730491 . Page: 3

4* JUDICIAL DISTRICT COURT FOR THE PARISH OF OUACHITA
STATE OF LOUISIANA .

NO, C-2021-1028 . DIVISION “CVS”

(~~ Quachita Parish . )
CINDY MOFFIT ited May 10, 2021 3:44PM C 2ziio28
Ethel Barfield

«Deputy Clerk of Court
BIG LOTS STORES, INC.

 

VERSUS. .

FILED:

 

DEPUTY CLERK
MoO Qa SI ME
NOW INTO COURT, through undersigned counsel, comes defendant, Big Lots Stores, Inc.,
and respectfully moves this Honorable Court for an extension of time of thirty (30) days to file
responsive pleadings. Mover respectfully represents that no previous extensions have been
requested, and there are no objections to same in the record of this matter.
Respectfully submitted,

‘THE TRUITT LAW FIRM

A Limited Liability Com :
Ath

JACK. B- TRUITT, BAR NO. 18476, T.A.
ANNE MILLIMAN, BAR NO. 23869

MICHELLE MAYNE DAVIS, BAR NO. 23027

LAUREN A, DUNCAN, BAR NO. 37105

ANGELINA VALURI, BAR NO. 37901

149 North New Hampshire Street

Covington, Louisiana 70433

Telephone: (985) 327-5266

Facsimile: (985) 327-5252

Email: mail@tmittlaw.com

Counsel for Big Lots Stores, Inc.

CERTIFICATE OF SERVICE
[hereby certify that a copy of the above and foregoing has been duly served on all counsel
ofrecord by depositing same into the U.S. Mail, postage pre-paid, and/or by hand and/or by facsimile

and/or by electronic means on May 10, 2021.

tie C . fag
Ce

£409 40 Wy¥379
HSTyWg wns¥AG

“ShE a |] AVH 1202
G3aAIgZ99N

Lebar Weal

 

Certified True and
Correct Copy Ouachita Parish Generated Date:
2, JE, CertlID: 2021051300034 Deputy Clerk of Court 5/13/2021 9:09 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
